SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR []TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 333-142979 PHOENIX MEDICAL SOFTWARE, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-4846807 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 604 Creekview, Ovilla, Texas 75154 (Address of principal executive offices) (800) 843-8179 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes []No [X] Indicate by a check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act.Yes []No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (s229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:. Yes [ X ] No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [X]. As of March 31, 2011, there were 9,513,667 shares of Common Stock of the issuer outstanding. 2 TABLE OF CONTENTS Page PART I ITEM 1 Description of Business 4 ITEM 2 Description of Property 5 ITEM 3 Legal Proceedings 5 ITEM 4 Submission of Matters to a Vote of Security Holders 5 PART II ITEM 5 Market for Registrant’s Common Equity And Related Stockholders Matters 6 ITEM 6 Selected Financial Data 6 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 7 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 9 ITEM 8 Financial Statements and Supplementary Data F-1 to F-11 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 ITEM 9A Controls and Procedures 21 ITEM 9B Other Information 22 PART III ITEM 10 Directors, Executive Officers and Corporate Governance ITEM 11 Executive Compensation 23 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 24 ITEM 14 Principal Accounting Fees and Services 24 PART IV ITEM 15 Exhibits and Financial Statement Schedules 26 EXHIBIT INDEX Exhibit 31.1 Certification of Chief Executive Officer, pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Chief Financial Officer, pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer, pursuant to 18 United States Code Section 1350, as enacted by Section 906 of the Sarbanes-Oxley Act of 2002 SIGNATURES 27 3 PART I. ITEM 1.DESCRIPTION OF BUSINESS This report contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. The Company’s actual results could differ materially from those set forth on the forward looking statements as a result of the risks set forth in the Company’s filings with the Securities and Exchange Commission, general economic conditions, and changes in the assumptions used in making such forward looking statements. General The company was founded to create electronic healthcare software applications.The initial development is an Electronic Health Record (EHR), specifically designed to meet the needs of orthopedic physicians. For the past 4 years, our President has worked directly with dozens of orthopedic physicians in more than 40 states. He has reviewed orthopedic clinical research and extensively surveyed reference materials. Based upon the research, Mr. McCune created a database with a graphical interface to assist orthopedic physicians with the documentation of the patient encounter. The Market Phoenix Ortho is participating in an $18 billion market for Electronic Health Records (EHR). The Orthopedics market approaches $2 billion. There are more than 20,500 board certified orthopedists and over 12,800 orthopedic group practices. Research indicates that this market is less than 10% penetrated. Keys to Success Focus: We believe focus is the essential ingredient to successful EHR development and deployment. Phoenix Ortho is unique in our extensive experience and singular focus on orthopedics. By focusing on one specialty, we can avoid the wholesale generalities that have plagued EHR vendors and frustrated their orthopedic clients. Phoenix Ortho understands the unique requirements of orthopedic physicians. Focus promotes the creation of relevant content and specialty specific application functionality. Content relevance is a significant factor in physician adoption. In early 2007, we began marketing a new orthopedic EHR. The new project was focused on resolving the key problems that have historically posed barriers to adoption, successful implementation and client satisfaction. These obstacles can be grouped together in four categories; Product Functionality, Product Implementation, Product Support, Product Acquisition Cost. Product Functionality: The software will establishnew standards for ease of use, efficiency, stability and availability facilitating end user adoption. The software is designed and scaled specifically for the pen tablet environment. We believe the pen tablet is the device of choice for EHR end users. Our development will utilize input tools such as sliders, combo boxes, role over images and other custom designed tools to provide a truly keyboard free interface. Other tablet input options such as “Pen and Ink” and “Voice to Text” will be available as needed to capture representative content. The OD Client ill improve stability, performance and availability by utilizing .NET automatic versioning and auto recovery from deadlock errors and memory leaks. Advanced compilation and caching techniques substantially lower CPU utilization. The ODClient (smart client) will support both disconnected and low bandwidth clients supporting end user mobility and minimizing the frustration of “Systems down”. 4 Product Implementation: We have developed an orthopedic, client focused implementation methodology we call the “AAA” implementation plan. This plan focuses on the three critical aspects of implementation; Assessment, Adoption and Adaptation. All implementations will begin with Assessment. During the assessment phase the unique needs of the end users are identified. Each user is profiled to determine their needs and potential road blocks to success. The physicians are identified as Champions, Contenders or Challengers. An implementation strategy is designed around these “Adoption Profiles”.The Champions are the eager adopters and should be the first users. The Contenders are frequently indifferent but, usually agreeable adopters.The Challengers represent approximately 30% of the physicians who will resist implementation for a variety of reasons. Sometimes they feel they are too technology challenged and fearful, some are too busy and may fear loss of revenue by adoption, while others are just resistant to anything new. When these objections are clearly understood, “Adaptation” can take place and in most cases mitigate the Challengers objection(s). Adaptation is the process of introducing (training) the end users to the application “Best Practices”. It also takes into account the “Profile” of the end user to create a “Best Practices” by provider (See Challengers above). Product Support: The ODClient on the .NET framework makes it easier than ever to update and deploy new applications. Thanks to intelligent, one touch updates and intelligent support client PCs can be updated by copying the application to the target directory.Client PCs may be updated automatically with no interruption or they may be updated on demand. ITEM 2.DESCRIPTION OF PROPERTY Our corporate facilities are located in a 1,200 sf office facility at 604 Creekview, Ovilla, Texas 75154. The space is being leased on a month to month basis for $5,000 per month. ITEM 3.LEGAL PROCEEDINGS We are not involved in any legal proceedings at this time. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS On August 10, 2010 the Company announced a merger with Grand Silver, Inc., a Cayman Islands company.Grand Silver, Inc. then changed its name to Phoenix Medical Software, Inc.The Prospectus stated that 9,513,667 shares of Grand Silver, Inc. common stock at $0.001 par value, would be exchanged for all the outstanding stock of Triple A Medical, Inc., (14,270,500), in effect a two-for-three reverse stock split.The merger would be effective upon Triple A Medical ,Inc., changing its corporate domicile from Nevada to the Caymans Islands.This was effective on January 28, 2011. The common stock is currently quoted on the NASDAQ bulletin board under the symbol “PHXMF.OB” and has been quoted since March of 2008. The following table sets forth the quarterly high and low prices paid (or if no activity, the last sale price) for the Common Stock for 2010 and 2009. Fiscal 2010 and 2009 High Low First Quarter2010 Second Quarter Third Quarter Fourth Quarter First Quarter2009 Second Quarter Third Quarter Fourth Quarter Shareholders As of December 31, 2010, there were approximately 102 record holders of the Common Stock. This number excludes any estimate by the Company of the number of beneficial owners of shares held in street name, the accuracy of which cannot be guaranteed. Dividends The Company has not paid dividends on any class of common equity since formation and the Company does not anticipate paying any dividends on its outstanding common stock in the foreseeable future. Warrants The Company has no warrants outstanding. ITEM 6.SELECTED FINANCIAL DATA Not required 6 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION EXECUTIVE OVERVIEW At the end of the first quarter of 2007, our software became operational and we started marketing it by attending trade shows, print advertising and brochures and personal contacts.In August we had our first sale and installation of the software which took us out of the development stage and into the operating phase of our business. Our sales leads continue to be followed up on as we receive them from our own efforts by attendance at trade shows and from referrals from our industry cross marketing agreements. 2010 was our third full year of selling our proprietary software (it became operational in early 2007).Our marketing efforts and selling strategies continue to pay dividends as sales increased in 2010 over 2009 by 99% to $2,216,237.This followed an increased in 2009 versus 2008 of 106% to $1,116,241.Our software is being very well received in the market place and with the market less than 10% penetrated we feel that we are well positioned, both technically and cost wise, to continue to gain market share. Results for the fiscal year ended December 31, 2010 compared to the fiscal year ended December 31, 2009 REVENUE.Revenue for the year ended December 31, 2010 was $2,216,237 compared to $1,116,241 for the year ended December 31, 2009. The fluctuation in sales is due to the timing of closing sales contracts.Please reference the table below to view the Installation Contracts year-to-date (YTD) for 2010 versus 2009. Revenue Average Contract Price Installation Contracts $ Maintenance/Other TOTAL $ $ Revenue for the year ended December 31, 2010 was impacted by 15 new implementation contracts that averaged $115,398 per contract versus an average of $81,942 in 2009 to 11 customers.The price of an installation contract can vary anywhere from $40,000 to $240,000 depending on features and installation requirements.The difference in the income is related to maintenance/service on new and existing installations.During year ended December31, 2010 and 2009 there were a total of 25 and 12 customers making up the service/maintenance revenue of $214,876 and $214,876, respectively.Monthly service agreements can vary from $500 to over $2,000 depending on the installation and support contracted.Monthly maintenance revenue is important to establishing consistent cash flow and profitability once the Company reaches the right level of critical mass. EXPENSES. Total general and administrative expenses for the twelve months ended December 31, 2010 was $2,170,973 compared to $1,316,299 for 2009.The increase of $854,674 is attributable to: · Increases of approximately $861,000 due to: o Travel of $240,000 due to the doubling of sales and visiting prospective customers. o Agent commissions of $141,000 due to the increase in installment sales. o Bad debt expense of $160,000 due to disputes with customers on deliverables. o Increased payroll and contract services of $177,000 related to the growth of the Company. o Insurance of $57,000 o General Admin of $86,000 · Decreases of $6,000 due to small reductions in office expenses. 7 Depreciation and amortization was $83,358 and $84,727 in 2010 and 2009, respectively. OTHER INCOME . We had interest income of $105 in 2010 and $21 in 2009. In 2010 we had interest expense of $0 compared to $2,043 in 2009. NET LOSS. Net loss for the year ended December 31, 2010 was $37,989 compared with a loss of $286,807 for 2009. Fiscal year 2010 saw improvement over 2009 (see explanations above). LIQUIDITY AND CAPITAL RESOURCES. Our cash balance at December 31, 2010 was $222,348 compared to $132,993 at December 31, 2009.As discussed in Note 2 to the financial statements, from inception, the Company has suffered losses from operations and has deficits in cash flows from operating activities, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding these matters also are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty.The Company plans for liquidity needs on a short term and long term basis as follows: Short Term Liquidity: Prior to 2010 the company relied on short-term financing of working capital from individual investors and also shareholder advances, to fund operations.In 2010 cash flow from operations are positive $94,456 and this enabled the Company to fund operations internally and not have to solicit additional investment. Long Term Liquidity: The long term liquidity needs of the Company are projected to be met primarily through the cash flow provided by operations.Operating cash flow from operations is about $94,456 for the year ended December 31, 2010.Perpetuating maintenance revenue increased about 160% to $557,500 in 2010 versus 2009 helping generate positive cash flows.Going forward we expect this to continue to grow and fund operations. Capital Resources During the year ended December 31, 2010, the Company received an advance of $39,891 from a shareholder.This is a decrease from 2009 of $22,726 when the balance was $62,617.$34,691 of the advance is a line-of-credit with an annual interest rate of 5.85%There is no interest associated with the general shareholder advances totaling $5,200 and is payable on demand. Over the past few years we have noticed that our business does not have a seasonal trend.We do see trends based on lead generation and follow-up after trade show events or targeted advertising.Trade shows are typically early in the year and therefore we experience increased implementation revenue in the latter part of the fiscal year.Currently our revenue stream is geared toward installation contracts and as we grow we expect to see a more balanced revenue line between installation and maintenance sales. We do not expect any significant change to our equity or debt structure and do not anticipate entering into any off-balance sheet arrangements. 8 Critical Accounting Policies The Company’s critical accounting policies and estimates are depreciation (fixed assets) and amortization (capitalized software) expense, reserve for doubtful accounts and commissions on agent installment sales. Material Changes in Financial Condition WORKING CAPITAL: Working capital increased $162,994 to $136,413 as of December 31, 2010 from a deficit of $26,581 as of December 31, 2009.This improvement is due to three main items. · Firstly: Cash increased $89,000 · Secondly: Accounts receivable increased $93,00 due to the high installment sales in December · Thirdly: This was offset by an increase (net) in accounts payable and other current liabilities of $19,000 due to increased travel accruals Future Financial Condition The Company’s future prospects look promising with residual income related to service maintenance agreements estimated to be about $350,000 per annum and increased sales growth on systems implementations, the Company believes that sales will achieve double digit percentage growth again in 2011 (2010 growth over 2009: 99%; 2009 growth over 2008: 106%). Employees As of December 31, 2010, the Company had seven employees which it pays through an employee leasing agreement.Four of the employees are support and/or technical personnel. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Incorporated in this filing are the following financial statements: Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets at December 31, 2010 and 2009 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2010 and 2009 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 Notes to the Consolidated Financial Statements 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Phoenix Medical Software, Inc. (formerly Triple A Medical, Inc.) Ovilla, Texas We have audited the accompanying consolidated balance sheets of Phoenix Medical Software, Inc. (formerly Triple A Medical, Inc.) (“the Company), as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the management of Phoenix Medical Software, Inc.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. Phoenix Medical Software, Inc is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Phoenix Medical Software, Inc’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Phoenix Medical Software, Inc. as of December 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operationswhich raises substantial doubt about its ability to continue as a going concern. Management's plans regarding these matters also are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MALONE BAILEY, LLP www.malonebailey.com Houston, Texas March 31, 2011 F-1 PHOENIX MEDICAL SOFTWARE, INC. (FORMERLY TRIPLE A MEDICAL, INC.) CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $216,825 and $17,576, respectively Total Current Assets Computer equipment, net of accumulated depreciation of $24,639 and $17,795, respectively - Developed software, net of accumulated amortization of $249,562 and $173,048, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Related party line of credit Short-term debt - Advanced from shareholder Total Current Liabilities Stockholders' Equity Preferred stock, $0.01 par value, 20,000,000 authorized, noneissued and outstanding - - Common stock, $0.001 par value, 33,333,333 shares authorized, 9,513,667 and 9,367,000 shares issued and outstanding, respectively Additional paid-in capital Subscription payable Accumulateddeficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. F-2 PHOENIX MEDICAL SOFTWARE, INC. (FORMERLY TRIPLE A MEDICAL, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, REVENUE $ $ OPERATING EXPENSES Depreciation and amortization Selling, general & administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest income 21 Interest expense - ) TOTAL OTHER INCOME (EXPENSE) ) NET LOSS $ ) $ ) Basic and diluted weighted average shares outstanding Basic and diluted net loss per share $ ) $ ) See accompanying summary of accounting policies and notes to consolidated financial statements. F-3 PHOENIX MEDICAL SOFTWARE, INC. (FORMERLY TRIPLE A MEDICAL, INC.) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY YEARS ENDED DECEMBER 31, 2 Subscription Common Stock Paid-in (Receivable) Accumulated Shares Amount Capital Payable Deficit Totals Balances at December 31, 2008 $ $ $ ) $ ) $ Contributed capital - Collection of subscription receivable - Net loss - ) ) Balances at December 31, 2009 - ) Shares issued for cash 14 - - Shares issued for services - - Debt relieved in exchange for stock 20 - - Subscription payable - Net loss - ) ) Balances at December 31, 2010 $ ) $ See accompanying summary of accounting policies and notes to consolidated financial statements. F-4 PHOENIX MEDICAL SOFTWARE, INC. (FORMERLY TRIPLE A MEDICAL, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Common stock issued for services - Write-off of subscription receivable - Bad debt expense Changes in operatingassets and liabilities: Accounts receivable ) ) Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Contributed capital - Proceeds from sale of stock - Payments to shareholder ) ) Proceeds from short-term debt - Advances from shareholder Payments on related party line of credit ) ) Net cash provided by (used in) financing activities ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ SUPPLEMENTAL DISCLOSURES Interest paid $
